Exhibit 10.64

 

Confidential Separation Agreement and General Release

THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made
and entered into by and between Howard Thill (“Employee”), Sanchez Oil & Gas
Corporation (“Company”) and Sanchez Energy Corporation (“SN”), as of the date of
the Employee’s signature to this Agreement (the “Effective Date”).

WHEREAS, the Employee, SN and the Company wish to arrange for the amicable
termination of the employment relationship, which shall be treated as a
“Qualifying Termination” and without “Cause” for purposes of Company and SN
plans and policies and agreements between one or both of them and Employee; and

WHEREAS, Employee, SN, the Company and the other Sanchez Entities (as defined
below) desire to settle fully and finally any and all differences between them
as of the Effective Date of this Agreement, including, but not limited to, any
and all differences arising from or in any way connected with Employee’s
employment with SN or the Company or the termination of that employment; and

NOW, THEREFORE, in consideration of the payments, mutual promises and agreements
contained herein, and other good and valuable consideration the sufficiency of
which is hereby acknowledged, the parties voluntarily agree as follows:

1.



Severance Consideration.  In exchange for the execution of this Agreement, and
the mutual covenants and promises contained herein the Company and SN agree to
provide the Employee with the following (collectively the “Severance
Consideration”):

9.



A lump-sum payment in the amount of $1,000,000.00 less applicable taxes and
other withholdings, payable on the date which is twenty (20) days after the
receipt by the Company of a fully executed copy of this Agreement;

ii.



Payment of Employee’s monthly COBRA premiums for health, dental, and vision
insurance, based on Employee’s current elections, for a period of twelve (12)
months; and

iii.



The Company and SN release and forever discharge Employee from any and all
claims, complaints, liabilities, or obligations of any kind whatsoever, whether
known or unknown, suspected or unsuspected, fixed or contingent, arising in tort
or contract, that the Company or SN may have, now has, or has ever had against
Employee as of the Effective Date. The Company and SN understand and agree that
this waiver and release includes, but is not limited to, waivers of any and all
claims, complaints, liabilities, or obligations under applicable federal, state,
or local law, including but not limited to breach of express or implied
contract, promissory estoppel, defamation, or misrepresentation, but the waiver
and release does not include any claims by the Company or SN arising out of any
act of fraud, theft, embezzlement, SEC rule or regulation, or other criminal
conduct committed on or



--------------------------------------------------------------------------------

 



before the Effective Date. Notwithstanding the foregoing, this waiver and
release does not apply to any claims that may arise after the Effective Date;
and

iv.



The Company agrees to: (i) assume the defense of any action, suit, claim or
proceeding against Employee based upon any alleged action or inaction committed
by Employee in the scope of his employment with the Company (each, an “Action”);
(ii) indemnify Employee against any and all expenses (including attorneys’ fees,
if applicable), witness fees, damages, judgments, fines and amounts paid in
settlement, and any other amounts incurred by Employee in connection with any
Action.  The Company’s obligations under this paragraph shall not apply in the
event that: (i) the Action arises out of Employee’s fraud, theft, embezzlement,
SEC rule or regulation, or other criminal conduct; (ii) Employee fails to
promptly notify the Company of any claim made or litigation filed against him;
or (iii) Employee settles or compromises the claim or litigation against him
without the Company’s prior written consent.  Further, should Employee retain
separate counsel not suitable to the Company or upon his own initiative without
being required to do so by the Company, the Company shall have no obligation to
pay Employee attorneys’ fees or further indemnify him.

The accelerated vesting Employee is entitled to pursuant to the terms of his
existing award agreements will be provided to Employee regardless of whether
Employee executes this Agreement. For the avoidance of doubt the Employee, SN,
and the Company agree:

a.



that the unvested awards provided under the Sanchez Energy Corporation Second
Amended and Restated 2011 Long Term Incentive Plan Phantom Stock and Restricted
Stock Agreements dated March 30, 2017 have been forfeited pursuant to the terms
of the agreements;

b.



that the unvested awards provided under the Sanchez Energy Corporation Third
Amended and Restated 2011 Long Term Incentive Plan Phantom Stock and Restricted
Stock Agreements dated October 11, 2016 have been accelerated, in connection
with which Employee will receive 58,334 shares and a cash payment in an amount
equal to the Fair Market Value of 58,334 shares on the Effective Date;

c.



that the awards provided under the Sanchez Energy Corporation Third Amended and
Restated 2011 Long Term Incentive Plan Performance Share-Settled and
Cash-Settled Phantom Stock Agreements dated May 7, 2018 shall vest pursuant to
the terms of the agreements on the applicable Measurement Dates; and

d.



that the unvested awards provided under the Sanchez Energy Corporation Third
Amended and Restated 2011 Long Term Incentive Plan Phantom Stock and Restricted
Stock Agreements dated May 7, 2018 have been accelerated, in connection with
which Employee will receive 186,916 shares and a cash payment in an amount equal
to the Fair Market Value of 186,916 shares on the Effective Date.





--------------------------------------------------------------------------------

 



2.



Employee’s Consideration and Covenants.  In exchange for the execution of this
Agreement, and the mutual covenants and promises contained herein the Employee
agrees as follows:

1.



To continue to be bound by all confidentiality obligations owed to SN, the
Company and the other Sanchez Entities and continue to hold all confidential
information and other non-public information and/or proprietary information of
SN, the Company and the other Sanchez Entities in confidence.

b.



To provide all passwords, file information, and other work-related information
to SN, the Company or the other appropriate Sanchez Entity as requested.

c.



To release and forever discharge SN, the Company, the other Sanchez Entities,
their parents, divisions, subsidiaries, affiliates, companies for which it
performs management services and related companies, including the other Sanchez
Entities, and their present and former agents, employees, officers, directors,
attorneys, stockholders, other security holders, plan fiduciaries, successors
and assigns (hereinafter referred to as “Releasees”) from any and all claims,
charges, complaints, liabilities, or obligations of any kind whatsoever, whether
known or unknown, suspected or unsuspected, fixed or contingent, arising in tort
or contract, that Employee may have, now has, or has ever had as of the
Effective Date. Employee understands and agrees that this Release includes, but
is not limited to, waivers of any and all claims, charges, complaints,
liabilities, or obligations under applicable federal, state, or local law. These
claims include, but are not limited to: (a) any and all claims based upon unpaid
wages, unpaid severance, unpaid bonuses, or other compensation; (b) any and all
claims based on violations of Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Rehabilitation Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act, the Family and
Medical Leave Act, the Equal Pay Act, the Age Discrimination in Employment Act
(“ADEA”) or the Older Worker’s Benefit Protection Act, Title 42 U.S.C. § 1981,
the Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the Lilly
Ledbetter Fair Pay Act, the Uniformed Services Employment and Reemployment
Rights Act of 1994, the Pregnancy Discrimination Act and any other laws that
prohibit age, sex, race, national origin, color, disability, religion, veteran,
military status, sexual orientation, or any other form of discrimination,
harassment, hostile work environment, or retaliation; (c) any and all claims
under Texas statutory or common law, including but not limited to claims brought
under the Texas Commission on Human Rights Act, the Texas Labor Code, and the
Texas Pay Day Law; and (d) any and all claims under state, federal, or common
law relating to wrongful discharge, discrimination, harassment, including but
not limited to breach of express or implied contract, promissory estoppel,
emotional distress, defamation, invasion of privacy rights, fraud, or
misrepresentation, and any other contracts or agreements the Employee may have
with any of the Releasees.  Employee intends the release set forth above to be
as broad and comprehensive as possible so that the Releasees shall never be
liable, directly or indirectly, to the Employee for any claims, demands,
actions, or causes of action of whatsoever nature or character released herein.
Notwithstanding the foregoing, this



--------------------------------------------------------------------------------

 



release does not apply to any claims that may arise after the Effective Date,
any right to indemnification under the directors’ and officers’ liability
insurance coverage or any right of indemnification under the Company’s
organizational documents or otherwise, and Employee is not waiving any rights to
any accelerated vesting owed to Employee pursuant to the terms of his existing
award agreements.

d.



That the Severance Consideration provide herein is good and valuable
consideration for the release and other covenants that the Employee is making in
this Agreement and includes additional consideration to that which Employee
might be entitled (payable by SN, the Company, any of the other Sanchez
Entities, or otherwise).

e.



That the release referenced above is a material inducement for the Company and
SN to enter into this Agreement.

f.



That Employee will not file a complaint, petition, or lawsuit, either
individually or collectively, for any claim released pursuant to this agreement
against the Releasees, except to enforce this Agreement. Employee agrees that if
Employee breaches this Agreement and files a complaint, petition, or lawsuit,
Employee shall be liable for any and all expenses incurred by the person or
entity who defends the action, including reasonable attorney’s
fees.  Notwithstanding the foregoing, nothing in this Agreement prevents
Employee from exercising any rights that cannot be lawfully waived or
restricted.

g.



Employee agrees that, for twelve (12) months after the Effective Date, Employee
will, upon request from SN or the Company, reasonably cooperate (taking into
account his personal and professional commitments) in connection with (a) any
existing or future actual or threatened investigation or legal action (including
but not limited to any lawsuits, administrative actions, or arbitrations)
involving SN or the Company, whether civil or criminal in nature, and (b) the
transition of Employee’s knowledge, duties, and responsibilities in connection
with the termination of his employment.  The Company agrees to reimburse
Employee for all of Employee’s out-of-pocket travel expenses reasonably incurred
in connection with Employee’s cooperation hereunder.

h.



To provide the Company contemporaneously herewith (or prior to the Effective
Date) a complete and accurate list (to the best of Employee’s good faith
recollection after reasonable diligence, including review of Employee’s phone
logs) of all bond holders, directors, analysts, institutional investors, equity
holders, companies, and private equity or hedge funds with whom Employee has
communicated regarding SN, the Company and other Sanchez Entities between (and
including the dates of) October 12, 2018 and the Effective Date. Should the
Company have questions about the nature of any of the communications the
Employee agrees to fully disclose, to the best of his recollection after
reasonable diligence (as set forth above), the content and nature of all such
communications.





--------------------------------------------------------------------------------

 



3.



Termination Date.  The Employee’s employment will be deemed to have terminated
and Employee will be deemed to have voluntarily resigned from any and all
positions held with SN, the Company, or any of the Sanchez Entities as of the
Effective Date.

4.



Return of Company Property.  On or before the Effective Date, Employee agrees to
return to SN, the Company or the other appropriate Sanchez Entity, as
applicable, all property (including all Confidential Information) belonging to
SN, the Company, any other Sanchez Entity or their affiliates that Employee may
possess, or that Employee has possessed but has provided to a third party,
including but not limited to, all computers, PDAs, vehicles (if applicable),
equipment, security passes, credit cards, originals and copies of documents,
files, memoranda, notes, computer-readable information (maintained on disk or in
any other form) and video or tape recordings of any kind other than personal
materials relating solely to the Employee.  Employee has not and will not
retain, distribute, or cause to be distributed, any original or duplicates of
any such property specified in this paragraph.

5.



Trade Secrets and Confidential Information. Employee acknowledges that he has
held positions of trust and confidence with SN, the Company and other Sanchez
Entities, and that during the course of his employment, he has received or been
exposed to Confidential Information of the Company, SN,  SP Capital Holdings,
LLC (“SP Capital”) and Sanchez Midstream Partners LP (“SNMP,” and collectively
with SN, SP Capital and the Company and their respective direct and indirect
subsidiaries, the “Sanchez Entities” and each a “Sanchez Entity”) and their
customers, vendors, suppliers and/or licensors (collectively with the Sanchez
Entities the “Protected Parties”). “Confidential Information” includes both
information disclosed by the Protected Parties to Employee and information
developed or learned by Employee during the course of his employment or
affiliation with SN, the Company and the other Sanchez Entities. Confidential
Information also includes all information of which the unauthorized disclosure
could be detrimental to the interests of SN, the Company or any other Sanchez
Entities, whether or not such information is identified as Confidential
Information. By example, and without limitation, Confidential Information
includes any and all nonpublic information, confidential information,
proprietary information, know-how, trade secrets, financial information,
seismic, geological and geophysical data, production or throughput reports,
reserve reports, well logs or other sensitive information (whether in oral,
written, electronic or any other form) concerning any of the Protected Parties,
including by way of illustration, but not limitation, any and all information
relating to the business, properties, assets, apparatus, equipment, operations,
strategies, policies, procedures, organization, processes, personal information
(including personal or private information about any current or former
employees, directors, members, owners, officers, agents, business associates or
representatives of any of the Protected Parties), business developments,
investment or business arrangements, negotiations, prospective or existing
commercial agreements, costs, revenues, research, valuations, valuation models
or analyses, profits, tax or financial structure, financial positions, financial
models, financial results or analyses, other financial affairs, actual or
proposed opportunities, transactions or investments, assets, current or
prospective suppliers, customers, vendors, current or prospective supplier or
customer lists, internal controls, security procedures, contingencies, marketing
plans, databases, pricing, philosophies, techniques, risk management, work
product, methods of operation, computer



--------------------------------------------------------------------------------

 



programs, passwords, information technology infrastructure, products, services,
systems, development, designs and specifications, engineering, inventions, or
any other information, documents or materials that may be identified as
confidential or proprietary, or which would otherwise appear to a reasonable
person to be confidential or proprietary, or which is under a third party
confidentiality obligation.  Confidential Information shall not include any
information that is generally known to the public or is publicly available other
than as a result of Employee’s breach of this covenant.  

As a material inducement to the Company and SN to enter this Agreement, Employee
agrees that he shall not, at any time, directly or indirectly, use, disclose,
exploit, remove, copy or make available to any other Person (as defined below)
any Confidential Information, including for his own personal use or advantage or
the use or advantage of any Person.  Except as required by law, a court or
administrative order, or a subpoena, Employee will hold in the strictest
confidence and take all reasonable precautions to prevent any unauthorized use
or disclosure of Confidential Information.  Employee acknowledges and agrees
that all property, Confidential Information and any other materials in any form
(whether paper, electronic or otherwise and all copies thereof) relating or
belonging to any of the Protected Parties, created by Employee or coming into
Employee’s possession, custody or control are the sole property of the Protected
Parties.  As used herein, “Person” means any individual, partnership, joint
venture, association, corporation, trust, estate, limited liability company,
partnership or any other legal entity.

6.



Confidentiality of Terms of Agreement.  As an additional material inducement to
the Company and SN to enter this Agreement, Employee agrees to keep the terms of
the Agreement confidential and will not disclose the provisions hereof to anyone
except Employee’s attorney(s) and tax advisor(s) or except as required by
law.  Any further disclosure by Employee, other than as authorized above, shall
constitute a breach of this Agreement. Employee acknowledges that SN, the
Company or other Sanchez Entities may be required to make certain public
disclosures related to the Employee’s termination and that such disclosures
would not be a violation of this Agreement or any other obligation owed to the
Employee.

7.



Non-Disparagement.  Employee, and SN and the Company, agree not to directly or
indirectly make negative, derogatory, critical, damaging, or Disparaging Remarks
to any person about the other, the Releasees, Employee’s employment with the
Company, or the events which led to this Agreement, and agree that they will not
speak publicly to the media or anyone else, individually or through their legal
or other representatives, about these matters or this Agreement (except that SN
will comply with SEC notice and filing requirements in connection with the
termination of Employee’s employment). “Disparaging Remarks” are those that
impugn the character, honesty, integrity, morality or business acumen or
abilities of the individual or entity being or otherwise harm their business
reputation or ability to conduct business.

The parties acknowledge that (1) compliance with the above restrictions are
reasonable and necessary to protect the legitimate business interests and
goodwill of Employee and the Releasees, and (2) a breach of these obligations
will result in irreparable and continuing damage to Employee or the Releasees,
as applicable, for which money damages may not



--------------------------------------------------------------------------------

 



provide adequate relief.  Consequently, Employee, SN and the Company agree that,
in the event one of them breaches or threatens to breach the above restrictions,
the party that is the subject of the breach shall be entitled to both (1) a
temporary restraining order and injunctive relief to prevent the continuation of
harm, without the necessity of establishing irreparable harm, and (2) money
damages insofar as they can be determined, as well as attorneys’ fees, costs,
and expenses.  Nothing in this Agreement shall be construed to prohibit Employee
or any of the Releasees from also pursuing any other remedy. 

8.



Clawback Provisions.  In addition to any other remedies which may be available
to SN, the Company or any Sanchez Entity, the one million dollars provided
pursuant to Section 1(i) of this Agreement must be immediately paid in full by
the Employee to the Company if he intentionally, knowingly, or recklessly
breaches any material obligation under this Agreement including, but not limited
to, those contained in Section 2, Section 4, Section 5, and Section 7.  In the
event there is a claim asserted for repayment pursuant to this Section 8, the
prevailing party shall be entitled to recover the attorneys’ fees and costs
incurred in connection with same. 

9.



Knowing and Voluntary Execution.  Employee understands and agrees that he:

b.



is not waiving any rights or claims under the ADEA or that may arise after the
Effective Date, or any rights or claims to test the knowing and voluntary nature
of this Agreement under the Older Workers’ Benefit Protection Act, as amended;

c.



has carefully read and fully understands all of the provisions of this
Agreement;

d.



knowingly and voluntarily agrees to all of the terms set forth in this Agreement
and to be bound by this Agreement;

e.



is hereby advised in writing to consult with an attorney and tax advisor of
Employee’s choice prior to executing this Agreement, and has had the opportunity
and sufficient time to seek such advice;

f.



is releasing the Company from any and all claims Employee may have against the
Company and the other Sanchez Entities arising on or before the Effective Date,
including claims arising under the ADEA; 

g.



may take up to (21) days to consider whether Employee desires to execute this
Agreement; and

h.



has a period of seven (7) days after executing this Agreement to revoke and that
any such revocation must be in writing and delivered, prior to expiration of the
seven-day revocation period, to Mark W. Clarke, Director, Human Resources, at
1000 Main, Suite 3000, Houston, Texas 77002.

10.



No Admission of Liability.  This Agreement and any payment hereunder shall not
in any way be construed as an admission by any Releasees of any improper actions
or liability whatsoever as to Employee or any other person, and SN, the Company
and each other Sanchez Entity specifically disclaims any liability to or
improper actions against Employee



--------------------------------------------------------------------------------

 



or any other person, on the part of itself, its employees or its agents.  This
Agreement and any consideration given by Employee hereunder shall not in any way
be construed as an admission by Employee of any improper actions or liability
whatsoever by Employee, which Employee specifically disclaims and denies. 

11.



Ownership of Claims.  Employee warrants that he is the owner of his claims and
causes of actions and further warrants that Employee has not assigned any
portion of part thereof to any person, firm or corporation or any other
association of any kind or character.

12.



Responsibility for Taxes.  Employee is solely responsible for payment of any and
all taxes owed by him as a result of consideration paid pursuant to this
Agreement, and employee acknowledges that Employee has not relied on any
representation from the Company or any other Sanchez Entity related to taxes in
connection with Employee’s decision to enter this Agreement.  Employee shall
indemnify and hold SN, the Company and the other Sanchez Entities harmless for
any and all taxes, penalties, or interest claimed due from Employee by any
agency of government for payments made to Employee pursuant to this Agreement,
and SN and the Company shall be solely responsible for withholdings,
remittances, and reporting required of SN, the Company and/or the other Sanchez
Entities in connection with the payments and benefits made pursuant to this
Agreement.

13.



Entire Agreement.   This Agreement constitutes the complete agreement made
between Employee and the Releasees regarding the subject matter in this
Agreement. No change, modification, or waiver of any term or condition in this
Agreement shall be valid or binding upon the Company and Employee, unless such
change, modification, or waiver is in writing, signed by the Company and the
Employee.  Employee has not relied on or been induced by any representation by
the Company, except as expressly contained in this Agreement, in connection with
Employee’s decision to enter into this Agreement.  The Releasees shall be
intended third party beneficiaries of this Agreement.

14.



Communications with Government Agencies.Nothing contained in this Agreement
limits the Employee’s ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the Department of Justice, the Securities and
Exchange Commission, Congress, or any agency Inspector General or any other
federal, state or local governmental agency or commission (“Government
Agencies”).  Further, this Agreement does not limit Employee’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or preceding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company or other Sanchez Entities.  This Agreement does not limit Employee’s
right to receive an award from a Government Agency for information provided to
any Government Agencies.  However, Employee agrees that he has waived any right
to recover monetary damages or other personal relief, where such rights can be
lawfully waived, from the Releasees in any action filed by Employee or by anyone
else on Employee’s behalf.

Employee acknowledges that Employee has been notified, in accordance with the
Defend Trade Secrets Act of 2016, that Employee will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made in confidence to a federal, state or local
government official, either directly or indirectly, or



--------------------------------------------------------------------------------

 



to an attorney solely for the purpose of reporting or investigating a suspected
violation of law, or is made in a complaint or other document that is filed
under seal in a lawsuit or other proceeding.  If Employee files a lawsuit for
retaliation against a Releasee for reporting a suspected violation of law,
Employee may disclose such Releasee’s trade secrets to Employee’s attorney and
use the trade secret information in the court proceeding if Employee files any
document containing the trade secret under seal, and do not disclose the trade
secret, except pursuant to court order.

15.



Severability.  Should any court of competent jurisdiction declare any provision
of this Agreement to be wholly or partially illegal, invalid, unenforceable, or
unreasonable, the offending provision shall be stricken, modified, or amended to
the extent that such illegality, invalidity, unenforceability, or
unreasonableness is cured, and all remaining provisions shall remain in full
force and effect and shall be unaffected by such declaration.

16.



Governing Law and Consent to Venue.  All terms of this Agreement shall be
governed and enforced in accordance with the laws of the State of Texas, without
regard to conflict of law principles.  The parties agree that any dispute
arising out of this Agreement will be litigated solely and exclusively in the
state or federal courts of Harris County, Texas.

17.



Acknowledgment of Third Party Beneficiaries. Employee, SN, and the Company
acknowledge and agree that the Sanchez Entities are all third party
beneficiaries to this Agreement.

[Signatures on Following Page]

 







--------------------------------------------------------------------------------

 



PLEASE READ CAREFULLY.  THIS CONFIDENTIAL SEPARATION AND GENERAL RELEASE
AGREEMENT INCLUDES A GENERAL RELEASE OF ALL CLAIMS AGAINST THE COMPANY AND THE
RELEASEES, INCLUDING THOSE ARISING OUT OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY
OR THE TERMINATION THEREOF AND ALL CLAIMS ARISING UNDER THE AGE DISCRIMINATION
IN EMPLOYMENT ACT.

IN WITNESS WHEREOF, the parties hereto have entered into this Confidential
Separation Agreement and General Release as of the Effective Date.

 

 

 

 

 

Employee:

 

 

 

 

 

 

 

Howard Thill

 

Effective Date:

 

 

 

 

 

 

Sanchez Oil & Gas Corporation

 

 

 

 

 

 

 

Greg Kopel

 

Title:

Senior Vice President and General Counsel

 

Date:

 

 

 

 

 

 

 

Sanchez Energy Corporation

 

 

 

 

 

 

 

Greg Kopel

 

Title:

Senior Vice President and General Counsel

 

Date:

 

 

 

 

 

 

 



--------------------------------------------------------------------------------